 
 
I 
108th CONGRESS
2d Session
H. R. 5164 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2004 
Mr. LaTourette (for himself, Ms. Norton, Mr. Young of Alaska, and Mr. Oberstar) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To provide a site for construction of a national health museum, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Health Museum Act of 2004. 
2.Purpose The purpose of this Act is to provide for a site to be used for the construction and operation of a national health museum. 
3.Definitions In this Act, the following definitions apply: 
(1)AdministratorThe term Administrator means the Administrator of General Services. 
(2)CERCLAThe term CERCLA means the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).  
(3)CommitteesThe term Committees means the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate. 
(4)MuseumThe term Museum means the National Health Museum, Inc., a District of Columbia nonprofit corporation exempt from taxation pursuant to section 501(c)(3) of the Internal Revenue Code of 1986. 
(5)Northern portion of the propertyThe term northern portion of the property means that portion of the property which the Administrator and Museum deem appropriate for the museum facility.  
(6)PropertyThe term property means the property located in the District of Columbia, subject to survey and as determined by the Administrator, generally consisting of Squares 325 and 326, and the westerly portions of Squares 351 and 352, including the parcel and structure commonly known as the Cotton Annex. The property is generally bounded by 12th Street, Independence Avenue, Maryland Avenue, the James Forrestal Building, and L’Enfant Plaza, all in Southwest, Washington, D.C., and shall include all associated air rights, improvements thereon, and appurtenances thereto. 
(7)Southern portion of the propertyThe term southern portion of the property means that portion of the property other than the northern portion of the property. 
4.Conveyance of property 
(a)Authority to convey 
(1)In generalSubject to the requirements of this Act, the Administrator shall convey the property to the Museum on such terms and conditions as the Administrator considers reasonable and appropriate to protect the interests of the United States and further the purposes of this Act. 
(2)AgreementAs soon as practicable, but not later than 60 days after the date of enactment of this Act, the Administrator shall enter into an agreement with the Museum for the conveyance. 
(3)Terms and conditionsThe terms and conditions of the agreement shall address, among other things, mitigation of developmental impacts to existing Federal buildings and structures, security concerns, and operational protocols for development and use of the property. 
(4)Separate conveyance of northern and southern portionsUnder the agreement, the Administrator shall convey the northern portion of the property separately from and, if so agreed by the Administrator and the Museum, at a different time than the southern portion of the property. 
(b)Purchase price 
(1)In generalThe purchase price for the property shall be its fair market value based on its highest and best use as determined by an independent appraisal commissioned by the Administrator and paid for by the Museum. 
(2)Selection of appraiserThe appraisal shall be performed by an appraiser mutually acceptable to the Administrator and the Museum. 
(3)Terms and conditions for appraisal 
(A)In generalExcept as provided by subparagraph (B), the assumptions, scope of work, and other terms and conditions related to the appraisal assignment shall be mutually acceptable to the Administrator and the Museum. 
(B)Required termsThe following terms and conditions shall apply to the appraisal: 
(i)The appraisal shall assume that the property does not contain hazardous substances (as defined in section 101 of CERCLA (42 U.S.C. 9601)) which require remedial action (as defined in such section). 
(ii)The appraisal shall state a value for the property as a whole as well as separate values for the northern portion and southern portion of the property, taking into consideration the impact to value (if any) resulting from a conveyance of less than the entirety of the property. 
(c)Application of proceedsThe purchase price shall be paid into the Federal Buildings Fund established under section 592 of title 40, United States Code. Upon deposit, the Administrator may expend the proceeds from the conveyance for any lawful purpose consistent with existing authorities granted to the Administrator; except that the Administrator shall provide the Committees with 30 days advance written notice of any expenditure of the proceeds. 
(d)Quit claim deed 
(1)In generalThe property shall be conveyed pursuant to 2 quit claim deeds (one for the northern portion and one for the southern portion of the property), each of which shall contain the covenants required by section 120(h) of CERCLA (42 U.S.C. 9620). 
(2)Limitation on liabilityThe United States shall not be liable or responsible pursuant to paragraph (1) for any additional remedial action— 
(A)with respect to hazardous substances not existing on the property as of the date of conveyance, unless the presence of such hazardous substances on the property was caused by the United States; or 
(B)caused, required, or arising out of actions of the Museum, its affiliate, any successor thereto, or any of their respective agents, contractors, or assigns. 
(e)Use restrictionThe northern portion of the property shall be dedicated for use as a site for a national health museum for the 99-year period beginning on date of conveyance of that portion to the Museum. 
(f)Reversion 
(1)Bases for reversionThe northern portion of the property shall revert to the United States, without any obligation for repayment by the United States of any amount of the purchase price for the property, if — 
(A)that portion is not used as a site for a national health museum at any time during the 99-year period referred to in subsection (e); or 
(B)the Museum has not commenced construction of a museum facility on that portion in the 5-year period beginning on the date of enactment of this Act, other than for reasons beyond the control of the Museum as reasonably determined by the Administrator. 
(2)EnforcementThe Administrator may perform any acts necessary to enforce the reversionary rights provided in this section. 
(3)Custody of property upon reversionIf any portion of the property reverts to the United States pursuant to this section, such property shall be under the custody and control of the Administrator. 
(g)Closing 
(1)DeadlineThe Administrator shall convey the northern and southern portions of the property not later than 3 years after the date of enactment of this Act. The Administrator may extend that period for such time as is reasonably necessary for the Museum to perform its obligations under section 6(a). 
(2)Applicability of requirementsThe requirements of this Act shall remain in full force and effect with respect to any portion of the property conveyed before the deadline established by paragraph (1) or any extension. 
5.Office lease 
(a)Negotiation and execution 
(1)Terms and conditionsNotwithstanding any other provision of law, the Administrator and the Museum (or its affiliate) shall, within 60 days after entering into the agreement described in section 4(a)(2), negotiate the terms and conditions, consistent with this section, of a lease pursuant to which the Administrator would lease approximately 250,000 square feet in a building to be constructed by the Museum on the southern portion of the property. 
(2)TimingThe Administrator and Museum shall execute the lease not later than the date of the conveyance of the southern portion of the property. 
(b)Rent 
(1)Below market rateThe effective rent charged to the Administrator as part of the lease entered into under this section shall be below prevailing market rates for similar space in Southwest, Washington, D.C., as agreed to between the Administrator and the Museum (or its affiliate). 
(2)Authority to apply proceeds toward rentThe Administrator may apply any or all of the proceeds from conveyance of the property toward the rental charges incurred by the United States under the lease if the Administrator otherwise complies with the notice requirement set forth in section 4(c). Any such application of proceeds toward rent shall not be considered in determining that the rent charged under the lease is below prevailing market rates as required in this section. 
(c)Operating leaseThe lease entered into under this section shall be on terms and conditions that allow such lease to be scored as an operating lease in accordance with guidance published by the Office of Management and Budget. 
(d)Condition to conveyanceThe execution of the lease under this section shall be a precondition to conveyance of the southern portion of the property to the Museum. 
6.Environmental matters 
(a)Liabilities and responsibilitiesThe agreement entered into under section 4(a)(2) shall provide that the Museum will conduct any environmental remediation activity with respect to the property, and bear the costs of any such activity, except as otherwise provided by section 4(d) and subsection (b) of this section. 
(b)Crediting of remediation costsAny costs of environmental remediation activities referred to in subsection (a) shall be credited to the purchase price for the property up to an amount not greater than the purchase price for the property. 
(c)Scope of remediation activitiesThe scope of any required environmental remediation activity with respect to the property shall be as required by section 120 of CERCLA (42 U.S.C. 9620). 
7.Incidental costs 
(a)ResponsibilitiesExcept as otherwise specifically provided by this Act, the Museum shall bear any and all costs associated with complying with the provisions of this Act, including studies and reports, surveys, relocating tenants, and mitigating impacts to existing Federal buildings and structures resulting directly from the development of the property by the Museum. 
(b)Relocation of existing tenantsThe costs of relocating existing tenants (including the costs of related studies), shall be paid by the Museum up to an amount to be agreed upon by the Administrator and Museum in the agreement entered into under section 4(a)(2), and any costs in excess of such agreed upon amount shall be credited to the purchase price for the property upon the closing on the portion of the property first conveyed. 
8.Land use approvals 
(a)Existing authoritiesNothing in this Act shall be construed as limiting or affecting the authority or responsibilities of the National Capital Planning Commission or the Commission of Fine Arts. 
(b)Cooperation 
(1)Zoning and land useSubject to paragraph (2), the Administrator shall reasonably cooperate with the Museum with respect to any zoning or other land use matter relating to development of the property in accordance with this Act. Such cooperation shall include consenting to applications by the Museum for applicable zoning and permitting with respect to the property. 
(2)LimitationsThe Administrator shall not be required to incur any costs with respect to cooperation under this subsection and any consent provided under this subsection shall be premised on the property being developed and operated in accordance with this Act. 
9.Reports Not later than one year after the date of enactment of this Act, and annually thereafter until the end of the 5-year period following conveyance of the property or until substantial completion of the museum facility (whichever is later), the Museum shall submit annual reports to the Administrator and the Committees detailing the development and construction activities of the Museum with respect to this Act. 
 
